Exhibit 10.1
 
 




OMNIBUS AMENDMENT TO CONVERTIBLE NOTES


THIS OMNIBUS AMENDMENT TO CONVERTIBLE NOTES (the “Agreement”) is made this 10th
day of January, 2018, effective as of December 1, 2017, by and among CLS
Holdings USA, Inc., a Nevada corporation (“CLSH”), Jeffrey I. Binder (“Binder”) 
and Newcan Investment Partners, LLC (“Newcan”) with respect to the convertible
promissory notes set forth on Exhibit A hereto (collectively, the “Notes”)
issued by CLSH to either Binder or Newcan.


WITNESSETH:


WHEREAS, CLSH presently has outstanding convertible notes owed to Binder, the
Chairman and CEO of CLSH, and to Newcan, an entity owned by Mr. Frank Koretsky,
a director of CLSH, which Notes are set forth on Exhibit A hereto; and


WHEREAS, on November 22, 2017, CLSH engaged WestPark Capital, Inc. (“WestPark”),
as its exclusive placement agent with respect to the offer for sale in a private
placement (the “Private Offering”) of a minimum of 1,800,000 Units  and a
maximum of 4,000,000 Units (as defined herein) of CLSH’s securities, with each
Unit consisting of four shares (the “Shares”) of CLSH’s common stock, par value
$.0001 per share (the “Common Stock”), and one warrant to purchase one share of
Common Stock at a price of $0.75 per share (the “Warrants”) (each Share and
Warrant together, a “Unit”), at a price of $1.25 per Unit, for a minimum
aggregate amount of $2,350,000 and a maximum aggregate amount of $5,000,000;
WHEREAS, in connection with the Private Offering, which will benefit Binder and
Newcan as major shareholders of CLSH, Binder and Newcan agreed to amend the
conversion price of the Notes to increase the conversion price from $0.25 to
$0.3125 per share of Common Stock of CLSH, which higher conversion price is
equal to the price per Share included in the Units (assuming no value is
attributed to the Warrants) at the request of WestPark; and
WHEREAS, the parties deems it desirable to enter into this Agreement to increase
the conversion price of each of the Notes them from $0.25 to $0.3125 per share
of Common Stock.


NOW THEREFOR, for mutual consideration, the receipt and sufficiency of which is
hereby acknowledged, CLSH, Binder and Newcan hereby agree as follows:


1. Increase of Conversion Price.    The conversion price of each of the Notes is
hereby increased to $0.3125 per share of Common Stock of CLSH.


2. Ratification of Terms of Notes.  Except to the extent specifically amended
hereby, the balance of the terms of the Notes shall remain unchanged and in full
force and effect.


  3.                Counterparts.  This Agreement may be executed simultaneously
in two or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together will constitute
one and the same Agreement.  This Agreement, to the extent executed digitally or
delivered by means of a facsimile machines or electronic mail shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof.


  4.                 Successors and Assigns. Except as otherwise provided
herein, the terms and conditions of this Agreement shall inure to the benefit of
and be binding upon the parties hereto and the respective successors and assigns
of the parties. Nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties hereto or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.








/s/ Jeffrey I. Binder                                          
Jeffrey I. Binder




NEWCAN INVESTMENT PARTNERS, LLC




By: /s/ Frank Koretsky                                      
                                                                       Frank
Koretsky, Sole Member






CLS HOLDINGS USA, INC.




By:  /s/ Jeffrey I. Binder                                      
       Jeffrey I. Binder
       Chairman and CEO

--------------------------------------------------------------------------------



EXHIBIT A


CONVERTIBLE PROMISSORY NOTES

